13‐3003 
    Zhang v. Holder 
                                                                                        BIA 
                                                                                A200 819 223 

                       UNITED STATES COURT OF APPEALS 
                           FOR THE SECOND CIRCUIT 
                                                
                              SUMMARY ORDER 
     
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).  A  PARTY 
CITING  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL. 
     
          At a stated term of the United States Court of Appeals for the Second 
    Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
    Square, in the City of New York, on the 24th day of November, two thousand 
    fourteen. 
     
    PRESENT:   
                 ROBERT A. KATZMANN, 
                        Chief Judge, 
                 REENA RAGGI, 
                 RICHARD C. WESLEY, 
                        Circuit Judges.  
    _____________________________________ 
                                  
    MING‐ZHU ZHANG,                            
                 Petitioner,               
                                                                                
                  v.                                        13‐3003 
                                                            NAC   
            
    ERIC H. HOLDER, JR., UNITED STATES  
    ATTORNEY GENERAL,  


                                              1
           Respondent. 
_____________________________________                  
 
FOR PETITIONER:             Fuhao Yang, New York, NY.   
 
FOR RESPONDENT:             Stuart F. Delery, Assistant Attorney General; 
                            David V. Bernal, Assistant Director, Office of 
                            Immigration Litigation; Lindsay W. Zimliki, 
                            Attorney, Office of Immigration Litigation, United 
                            States Department of Justice, Washington, D.C. 
 
      UPON DUE CONSIDERATION of this petition for review of a Board of 

Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, 

AND DECREED that the petition for review is DENIED. 

         Petitioner Ming‐Zhu Zhang, a native and citizen of the People’s Republic of 

China, seeks review of a July 12, 2013 decision of the BIA denying her motion to 

reopen.  In re Ming‐Zhu Zhang, No. A200 819 223 (B.I.A. Jul. 12, 2013).  We assume 

the parties’ familiarity with the underlying facts and procedural history in this 

case. 

         We review the denial of a motion to reopen for abuse of discretion.  Ali v. 

Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (per curiam).  It is undisputed that 

Zhang’s motion to reopen was untimely because she filed it in May 2013, eight 

months after her order of removal became final.  8 U.S.C. § 1229a(c)(7)(C)(i) 



                                            2
(setting 90‐day deadline for filing to reopen); 8 C.F.R. § 1003.2(c)(2) (same).  That 

time limit may be excused by demonstrating that counsel was ineffective.  Iavorski 

v. INS, 232 F.3d 124, 126‐29 (2d Cir. 2000).  However, to establish ineffective 

assistance so as to warrant equitable tolling, the movant must show that 

“competent counsel would have acted otherwise,” and that “[s]he was prejudiced 

by . . . counsel’s performance.”  Rabiu v. INS, 41 F.3d 879, 882 (2d Cir. 1994) 

(internal quotation marks omitted).   


      As the BIA determined, the new evidence Zhang provided with her motion 

did not show that any errors committed by counsel undermined the agency’s 

adverse credibility determination.  The letters may show her ability to corroborate 

her allegations of past persecution, but do not resolve the problems with her 

demeanor or her inconsistent testimony.  Further, she provided no 

documentation of her alleged marriage to a United States citizen, and her 

application for adjustment on that basis remains pending.  Accordingly, as Zhang 

did not meet her burden to show prejudice, the BIA did not abuse its discretion in 

denying her motion to reopen as untimely. 


 



                                           3
      Additionally, we typically lack jurisdiction to review the BIA’s refusal to 

exercise its authority to reopen proceedings sua sponte.  See Ali, 448 F.3d at 518.  

There is a limited exception where the agency bases its denial on a misperception 

of the law.  See Mahmood v. Holder, 570 F.3d 466, 469‐71 (2d Cir. 2009).  Here, 

however, jurisdiction is lacking.  The agency explicitly stated that it was denying 

Zhang’s motion as a matter of discretion and did not make any determination 

regarding Zhang’s eligibility for relief.  


      For the foregoing reasons, the petition for review is DENIED.  Any pending 

request for oral argument in this petition is DENIED in accordance with Federal 

Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b). 

                                        FOR THE COURT:  
                                        Catherine O’Hagan Wolfe, Clerk 
 




                                              4